As filed with the Securities and Exchange Commission on January 16, 2009 Registration Statement No. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WINDSOR RESOURCE CORP. (Exact name of registrant as specified in its charter) Delaware 6770 26-2808844 (State or other jurisdiction of incorporationor organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Windsor Resource Corp. 2202 N. West Shore Blvd., Suite 200 Tampa, FL 33607 (702) 448-7113 Mark Rentschler Windsor Resource Corp. 2202 N. West Shore Blvd., Suite 200 Tampa, FL 33607 (702) 448-7113 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Amy M.
